ORDER

PER CURIAM.
East County Fire Protection District (“Plaintiff’) appeals the judgment dismissing its claim against Fruitland Fire Protection District (“Defendant”) for declaratory judgment and injunctive relief, and the judgment granting Nordenia Industries (“Intervenor”) its motion to intervene. We affirm.
We have reviewed the briefs of the parties and the record on appeal and find no error of law. A detailed opinion would be of no precedential value. We have, however, provided the parties with a brief memorandum opinion, for their information only, explaining the reasons for our decision.
We affirm the judgment pursuant to Rule 84.16(b).